MITCHELL, J.,
concurring specially.
€ 38 Although I highly approve of the verdict forms used in this case, the termination order is lacking. We have held previously that the termination order based on a failure to correct conditions must identify the uncorrected conditions on which termination is based. Matter of R.A., W.A., Z.A. and A.A., 2012 OK CIV APP 65, ¶ 17, 280 P.3d 366; Matter of B.M.O., 1992 OK CIV APP 89, 838 P.2d 38; Matter of E.M., 1999 OK CIV APP 32, 976 P.2d 1098; Matter of B.C., 2010 OK CIV APP 103, 242 P.3d 589. The termination order in the instant case acknowledges the jury's findings, but fails to identify the uncorrected conditions on which termination is based. The order should identify the specific grounds for terminations and, if based on a failure to correct conditions, specifically identify those uncorrected conditions. I fully concur in all other respects.